                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BASHIR V. LODING,

                    Plaintiff,                               8:21CV153

       vs.
                                                              ORDER
JAMES E. SCHAEFER, Attorney; and
ROBERT SCHAEFER,

                    Defendants.


      To the extent Plaintiff is seeking to proceed in forma pauperis,

       IT IS ORDERED that Filing 9 is denied as moot. The court ordered Plaintiff
to pay an initial partial filing fee of $79.79 by May 19, 2021. (See Filing 6.) Until
Plaintiff pays the initial partial filing fee, no further review of this case will take
place.

      Dated this 3rd day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
